Citation Nr: 0104351	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  94-24 887A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for weak feet, 
currently rated 10 percent disabling. 

2.  Entitlement to an increased rating for residuals of a 
left ankle fracture, with impairment to Muscle Group XII, 
currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
February 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 1994 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois. 

The veteran testified at an RO hearing in January 1998.

In a July 2000 remand opinion, the Board required further 
development, including consideration of additional evidence 
and a medical opinion.  VA examinations were performed and 
the reports associated with the veteran's claims file.  The 
appeal is now before the Board for consideration.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran's service-connected weak feet are manifested 
by pain but no functional limitation.

3.  The veteran's service-connected residuals of a left ankle 
injury are manifested by pain and swelling but no appreciable 
limitation of ankle motion, and there is no more than 
moderate disability of Muscle Group XII.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected weak feet have not been met.  
38 U.S.C.A. § 1155(West 1991); Veterans Claims Assistance of 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5277 
(2000).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a left ankle fracture with involvement of Muscle 
Group XII have not been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance of Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 
4.56, 4.73, Diagnostic Codes 5271, 5312 (1996), (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the ratings assigned for 
disabilities of his feet and residuals of a left ankle 
fracture should be increased to reflect more accurately the 
severity of his symptomatology.  He asserts, in essence, that 
all of his trouble with his feet and legs is associated with 
his service-connected disabilities.  He avers that he has 
trouble with both feet, including edema and swelling, along 
with trouble walking with a tendency to stagger.  He has 
complained of, among other things, pain, numbness, tingling, 
and loss of balance.   

In a June 1998 rating decision, the RO granted service 
connection for right ankle pain with edema and right knee 
pain with edema as secondary to the veteran's service-
connected left ankle disability and assigned separate 10 
percent ratings, effective from January 1998.  The veteran 
did not appeal this decision.
 
The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist the veteran 
mandated by 38 U.S.C. § 5103A.  See Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  In this regard, the Board finds that the 
January 1998 and August 2000 VA examinations, which evaluated 
the status of the veteran's disabilities, are adequate for 
rating purposes.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Service medical records show that the veteran had bilateral 
foot complaints and sustained a left ankle injury.  An X-ray 
examination in August 1945 showed no evidence of bone disease 
of the left ankle.  A report of a separation examination 
contains a notation of weak feet. 

The evidence of record reflects that the veteran filed a 
claim for service connection for athlete's feet soon after 
separating from military service.  At a VA compensation 
examination in 1946, the veteran complained that he could not 
walk or stand very long, and that his left ankle was weak so 
that he could not control it and that the left ankle swelled.  
Service connection for weak feet and residuals of a fracture 
of the left ankle, with moderate disability of Muscle Group 
XII, was granted by an April 1946 rating decision, in which 
the RO assigned separate 10 percent ratings, effective from 
February 6, 1946.   These ratings have remained unchanged.
At a January 1949 VA examination, the veteran was found to 
have chronic mild periarthritis of the left ankle and second 
degree bilateral pes planus, which was symptomatic on 
exertion.  The diagnosis indicated that the chronic mild 
periarthritis of the left ankle was analogous to residuals of 
a fracture of the left ankle, with moderate disability of 
Muscle Group XII.  The examination found the veteran's 
nervous system to be normal.  A January 1954 VA examination 
resulted in diagnoses of a history of march fracture of the 
left foot and bilateral second degree pes planus, but 
specifically diagnosed no chronic left ankle periarthritis.  
A March 1961 VA examination found slight instability of the 
left ankle with marked crepitus on dorsiflexion and pronation 
of the foot.  The patellar and Achilles reflexes were intact.  
There was a one-inch difference in the left calf being on 
inch smaller than the right.  There was no pain on 
manipulation of his ankles.  He had complete range of motion 
in both ankles.  His only complaint and the findings 
substantiated weakness in the left ankle.  There was a slight 
degree of increased lateral motion in the left ankle, but the 
range was not decreased.  The diagnoses were bilateral 
second-degree pes planus, and a fracture of the left ankle, 
which was not confirmed by history or physical findings, and 
was not found upon examination.  The examiner added that the 
diagnosis of fracture of the left ankle was made in error, as 
it was not supported by service records or subsequent X-ray 
findings, and the diagnosis of periarthritis was made in 
error, as it was not supported by clinical or X-ray findings.  

In February 1994, the veteran filed a claim for increased 
ratings, contending that he was having a great deal of pain 
and numbness in both legs. 

At an April 1994 VA examination, the veteran complained of 
increasing pain, swelling and a click on motion.  The 
examiner noted the veteran was taking insulin for diabetes 
mellitus.  The veteran walked with a normal gait.  On 
examination, there was pitting 2+ edema to the knees 
bilaterally, greater on right than left.  The left ankle had 
no deformity or tenderness to palpation.  Dorsiflexion was to 
20 degrees and plantar flexion was to 30 degrees.  The 
veteran had inversion of 15 degrees and eversion of 10 
degrees.  There was no instability to eversion/inversion 
stress.  There was a snapping of the peroneal tendons with 
circumduction of the ankle.  Muscle strength was 5/5 in all 
motor groups of the lower extremities.  He had negative 
anterior drawer on the left ankle.  X-rays showed an os 
trigonum with no other any abnormality noted.  Some atrophy 
was noted in the left calf.  
A sensory examination revealed decreased light touch, 
pinprick, and temperature in a stocking-glove distribution.  
The decrease was in the lower extremities to the mid-shin 
bilaterally.  He also had decreased vibration in his ankles, 
left greater than right.  He had a mild Romberg.  Reflexes 
were 1+ at the knee and there was an absent Achilles' reflex.  
Flexor plantar response was noted bilaterally.  The 
impression included: status post inversion injuries to the 
left ankle with no evidence of instability (snapping peroneal 
tendons which did not represent any degenerative process and 
were not normally associated with any functional disability); 
bilateral lower extremity edema, on the right greater than 
the left, which was "not likely to be related to any lower 
extremity injury," but was "most likely related to some 
cardiac, renal, or hepatic dysfunction"; and polyneuropathy, 
with a "most likely cause" of (non-service-connected) 
diabetes mellitus.  X-rays of the left ankle showed no acute 
fracture or dislocation but showed swelling.  The diagnoses 
were probable old fracture of the distal fibula and medial 
soft-tissue swelling.  

In a May 1994 rating decision, the subject of this appeal, 
the RO denied increased ratings for the service-connected 
disabilities of weak feet and residuals of a left ankle 
fracture with impairment to Muscle Group XII.

VA geriatric clinic records, dated in September and November 
1997, included clinical findings of severe gait imbalance and 
2+ pitting pedal edema.  The diagnoses included diabetes 
mellitus, gait disorder, neuropathy, and venous stasis.  The 
edema was noted to be greater on the right than the left.  
 
The veteran testified at an RO hearing in January 1998.  He 
stated that he had injured his left ankle on two separate 
occasions while in the service but there was no record of 
either incident.  He testified that he had problems walking; 
that he staggered; that use of a cane or walker would be the 
last resort; and that his left ankle had affected his right 
leg and ankle.

At a January 1998 VA examination of the feet, the veteran 
complained of pain in both feet; that when he walked he had 
numbness, tingling and lost his balance; that his feet got 
mildly warm; and that he had chronic edema in his legs.  He 
did not use a cane, crutch or shoe inserts, but to alleviate 
pain he just relaxed and elevated his feet.  On examination, 
he had 1 to 2+ edema, more on the right.  Homans sign was 
negative.  Dorsalis pedia was palpable.  The veteran had a 
diffuse peripheral sensory deficit, diffusely in the lower 
one-third of his leg and also the feet bilaterally.  Some 
venostasis was noted but without any active ulcers.  In the 
both feet, ankle dorsiflexion was to 20 degrees; plantar 
flexion was to 45 degrees; strength was in the range of 4/5.  
The veteran had bilateral flat feet of grade 2 and sometimes 
grade 3 on the left as compared to the right, especially when 
ambulating.  There was no clinical evidence of any 
inflammation of the bones or the joints or any active 
swelling of these areas or of any keratosis or any blisters 
on the soles of the feet.  He did have diffuse dependent 
edema swelling around both ankles.  There was mild tenderness 
at the calcaneal plantar site where the plantar arch is 
attached to the calcaneal bony structure.  There was mild to 
moderate pain and some pain in the metatarsal heads and the 
transverse arch and mild tenderness in the heel fat pad.  
There was no significant evidence of tenderness of the 
Achilles tendon, although there was a calcification.  The 
diagnoses included bilateral calcaneal spurs, fifth 
metatarsal distal arthritis, calcification/attachment of the 
Achilles tendon to the calcaneus, ankle in inversion (left 
more than right), and chronic dependent edema of the lower 
extremities.  X-rays resulted in the impression of 
progressive pes planus of the right foot with slight interval 
decrease in the arch of the left foot, and mild degenerative 
changes at the left fifth metatarsal.  The diagnoses also 
included peripheral sensory neuropathy, which was secondary 
to (non-service-connected) diabetes mellitus.  The examiner 
offered the opinion that he thought left ankle residuals 
persisted, though he did not specify which symptoms or 
diagnosed disorders were thought to be associated with 
residuals of left ankle injury.  An addendum indicated that 
the left ankle range of motion was in the normal range with 
20 degrees of dorsiflexion and plantar flexion to 45 degrees.  
Foot X-rays revealed flattening of the plantar arch, left 
more than right, vascular calcifications, osteophyte on the 
fifth metatarsal, more on the left, calcaneal spurring, more 
at the Achilles tendon level bilaterally, left more than 
right, and flat feet.  There was no evidence of an ankle 
fracture or dislocation.  The diagnosis was normal bone 
examination except for arthritis in the foot.  
In July 2000, the Board remanded the case to the RO for 
consideration of additional evidence and for another VA 
examination to determine what symptomatology was associated 
with the veteran's service-connected disabilities as opposed 
to symptoms attributable to nonservice-connected 
disabilities.

At an August 2000 VA examination of the feet, the veteran 
complained of: bilateral leg edema, which improved after rest 
and increased during the day; instability of the legs, 
finding it difficult to stand or transfer and describing this 
as poor balance; occasional symptoms of vertigo primarily 
after lying down; and instability of the left ankle when 
walking on irregular surfaces.  He had a history of 
hypertension, hyperlipidemia and insulin dependent diabetes 
mellitus with retinopathy.  On examination, there were stasis 
dermatitis changes in both ankles with +2 edema noted in both 
lower extremities.  There were no palpable pulses over the 
right foot and it was cool.  There was a trace of dorsalis 
pedis pulse on the left and the skin was cool.  There was no 
tenderness to palpation over the plantar ligaments 
bilaterally and mild tenderness to palpation along the 
anterior aspect of the right ankle and mid-foot.  The left 
foot showed 2+ edema and stasis dermatitis changes.  There 
was no tenderness to palpation over the left foot.  There was 
slight hammertoe deformity on the left involving primarily 
the second through fifth toes.  No hammertoe deformity was 
noted on the right.  Range of motion of both ankles was from 
0 to 40 degrees bilaterally and no significant inversion 
laxity could be reproduced on either ankle.  There was a 
subjective decrease to light touch extending to the mid-calf 
bilaterally.  Knee and ankle reflexes were absent 
bilaterally.  X-rays showed some soft tissue prominence over 
the lateral malleolus and pes planus and mild degenerative 
changes of the metatarsal joint, which was stable compared to 
the January 1998 X-rays on the right.  Examination of the 
left ankle was stable compared to the January 1998 
examination.  The impression included: diabetes mellitus with 
peripheral neuropathy; peripheral vascular disease; dependent 
edema with stasis dermatitis; second degree pes planus; and 
mild degenerative changes of foot bony structures.  The 
examiner stated that the veteran's symptoms of burning pain 
on walking are secondary to his peripheral vascular disease 
and not related to his feet.  His complaints of numbness and 
staggering were due to the peripheral neuropathy blocking his 
proprioception so he could not feel where his feet were.  The 
calcification of the Achilles tendon was an occasional 
finding usually indicating previous Achilles tendinitis, the 
exact etiology of which was unknown but might be secondary to 
his chronic foot problems such as his pes planus.  Ankle 
inversion was most likely secondary to his lack of 
proprioception due to his peripheral neuropathy as there was 
no significant ligamentous laxity on examination.  The 
chronic peripheral edema was a product of the veteran's lack 
of activity and was dependent edema. 

Bilateral Weak Feet

The veteran foot disability has been rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5277, which specifically addresses 
weak feet and provides for a rating of 10 percent.  

Upon consideration of all the evidence presented, the Board 
concludes that a rating in excess of 10 percent for the 
veteran's weak feet is not warranted.  The current 10 percent 
rating is the maximum evaluation allowed under the applicable 
diagnostic code.  Pursuant to the Board's July 2000 remand, 
the veteran was afforded a VA examination to determine the 
current severity of his weak feet and to distinguish symptoms 
and functional impairment due to that disorder from any 
nonservice-connected disabilities that may be present.  In 
reviewing the report of that examination and the other 
relevant medical evidence of record, the Board finds that the 
veteran's service-connected weak feet are manifested by pain 
but no functional impairment.  The preponderance of the 
medical evidence shows that his other foot symptoms, to 
include sensory loss and swelling, and functional impairment 
are due to nonservice-connected disabilities, to include 
diabetic neuropathy, peripheral vascular disease, and 
dependent edema.  Foot X-rays in January 1998 revealed 
calcaneal spurring, more at the Achilles tendon level 
bilaterally, left more than right, but service connection is 
not in effect for calcaneal spurring or arthritic changes in 
either foot.  Accordingly, the preponderance of the evidence 
is against entitlement to a rating in excess of 10 percent 
for weak feet.

As service connection is not in effect for flat feet, 
metatarsalgia, Morton's disease, claw feet, hallux valgus, or 
residuals of a foot injury, 38 C.F.R. § 4.71a, Diagnostic 
Codes 5276, 5279, 5278, 5280, and 5284 are not applicable.  
Even if the Board  considers Code 5276 or 5284 by analogy, 
since the medical evidence does not show functional 
impairment due to weak feet, a rating in excess of 10 percent 
is not warranted under either code.

Left Ankle Disability

The veteran's service-connected residuals of a left ankle 
fracture with impairment to Muscle Group XII has been 
assigned a 10 percent rating under 38 C.F.R. § 4.73, 
Diagnostic Code 5312, pertaining to damage to Muscle Group 
XII.  38 C.F.R. 
§ 4.73, Diagnostic Code 5312 (2000).  Under Diagnostic Code 
5312, a 10 percent rating requires moderate damage and a 20 
percent rating requires moderately severe damage.  A 30 
percent rating requires severe damage.  Id.
 
During the pendency of this appeal, VA issued new regulations 
for evaluating disabilities due to muscle injuries.  See 62 
Fed. Reg. 30235-30240 (June 3, 1997).  These changes became 
effective July 3, 1997.  See 38 C.F.R. §§ 4.47-4.56, 4.69 and 
4.72 (2000).  Where laws or regulations change after a claim 
has been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the veteran applies, unless Congress has 
provided otherwise or has permitted the Secretary of Veterans 
Affairs (Secretary) to do otherwise and the Secretary has 
done so.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991). 

After reviewing the regulations in effect at the time of the 
veteran's claim and the changes effective July 3, 1997, the 
Board finds that the July 3, 1997 amendments did not 
substantively change the criteria pertinent to the veteran's 
disability, but rather added current medical terminology and 
unambiguous criteria.  Accordingly, the Board has determined 
that the appellant would not be prejudiced if the Board 
proceeded with appellate consideration of the claim 
presented.  See Bernard v. Brown, 4 Vet. App. 384 (1993).
Factors for consideration in the rating of muscle 
disabilities are set forth in 38 C.F.R. § 4.56.  The current 
version of 38 C.F.R. § 4.56 is otherwise basically the same 
as the old version.  Additionally, the current provisions of 
38 C.F.R. § 4.56(a) and (b) were formerly contained in 
38 C.F.R. § 4.72, which has been rescinded.   An open 
comminuted fracture with muscle or tendon damage will be 
rated as a severe injury of the muscle group involved unless, 
for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  A 
through-and-through injury with muscle damages shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement; and 
under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe.  38 C.F.R. § 4.56 
(2000).

A moderate disability of the muscles is defined as a through-
and-through or deep-penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  Consistent with this 
level of disability is a record of consistent complaint of 
one or more of the cardinal signs and symptoms of muscle 
disability, i.e. loss of power, weakness, lowered threshold 
of fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement, particularly lowered threshold of 
fatigue after average use, affecting the particular functions 
controlled by the injured muscles.  At this level of 
disability, objective findings indicate a short track of 
missile through muscle tissue.  Some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2) (2000).

A moderately severe disability of the muscles is a through-
and-through or deep-penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts and 
intermuscular scarring.   Service department records or other 
evidence show hospitalization for a prolonged period of 
treatment for the wound.   Consistent with this level of 
disability is a record of consistent complaint of cardinal 
signs and symptoms of muscle disability and, if present, 
evidence of inability to keep up with work requirements.  At 
this level of disability, objective findings indicate a track 
of missile through one or more muscle groups and, on 
palpation, loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared to the sound side.  
38 C.F.R. § 4.56(d)(3).

Upon a review of the evidence, the Board finds that the 
veteran's left ankle disability with involvement of Muscle 
Group XII is not sufficient to meet the criteria of 
"moderately severe."  The in-service ankle injury was not the 
type contemplated by moderately severe injury under 38 C.F.R. 
§ 4.56 (through-and-through or deep-penetrating wound ), and 
the service medical records do not indicate a fracture of the 
veteran's left ankle or hospitalization for treatment.  There 
is no clinical evidence of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles in the left 
ankle or calf region compared to the sound side.  There is no 
evidence of an inability to keep up with work requirements 
due to an old ankle injury.  Thus, the evidence does not show 
more than moderate injury to Muscle Group XII. 

As to a rating under the limitation of ankle motion code, 
C.F.R. § 4.71a, Diagnostic Code 5271, moderate limitation of 
motion is rated 10 percent, and marked limitation of motion 
is rated as 20 percent disabling.

An addendum to the January 1998 VA examination report 
indicated that the left ankle range of motion was in the 
normal range with 20 degrees of dorsiflexion and plantar 
flexion to 45 degrees.  Foot X-rays at that time revealed 
calcaneal spurring, more at the Achilles tendon level 
bilaterally, left more than right, but there was no evidence 
of an ankle fracture or dislocation.  The diagnosis was 
normal bone examination except for arthritis in the foot.  
(As noted above, service connection is not in effect for 
arthritis of the foot.)  At the August 2000 examination, 
range of motion of both ankles was from 0 to 40 degrees 
bilaterally and no significant inversion laxity could be 
reproduced on either ankle.   Knee and ankle reflexes were 
absent bilaterally.   Examination of the left ankle was 
stable compared to the January 1998 examination.  X-rays were 
stable compared to the January 1998 X-rays.  Such findings 
are not consistent with more than moderate limitation of 
ankle motion.  Accordingly, a rating in excess of 10 percent 
is not warranted under Code 5271.

The Board recognizes that the January 1998 and August 2000 VA 
examiners noted findings such as sensory motor polyneuropathy 
of the lower extremities and ankle edema.  The January 1998 
VA examiner found no clinical evidence of any inflammation of 
the bones or the joints.  Diffuse dependent ankle edema was 
noted but the August 2000 examiner attributed this to 
dependent edema rather than an old ankle injury.  It is 
pertinent to note that the veteran's ankle edema was 
bilateral.  Pursuant to the Board's earlier remand, the 
August 2000 examiner also distinguished symptomatology and 
functional impairment of the left ankle attributable to 
nonservice-connected disorders from an ankle injury sustained 
more than 50 years ago.  It is clear in reviewing this 
opinion that much of the veteran's left lower extremity 
symptomatology is due to the veteran's diabetic neuropathy, 
peripheral vascular disease, and dependent edema and is 
unrelated to his service-connected left ankle injury incurred 
decades ago.  

The Board finds that the medical evidence shows that the 
veteran's service-connected residuals of a left ankle injury 
are manifested by pain but no more than slight limitation of 
motion.  The veteran does have some limitation of ankle 
motion as range of motion was from 0 to 40 degrees 
bilaterally, but no significant inversion laxity could be 
reproduced on either ankle.  The current 10 percent rating 
contemplates such functional limitation, and there is no 
medical evidence to show that pain, flare-ups of pain, 
weakness, fatigue, or any other symptom results in any 
additional functional limitation to a degree that would 
support a rating in excess of 10 percent.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

The Board also finds that separate evaluations are not 
warranted based on muscle injury and limitation of motion.  
Diagnostic Code 5312 contemplates limitation of motion 
resulting from damage to Muscle Group XII.  That muscle group 
affects the functioning of the lower leg and foot, 
specifically, extension and dorsiflexion of the ankle.  Thus, 
to compensate the veteran both based on limitation caused by 
muscle and by joint impairment would clearly violate the rule 
against pyramiding.  Since 38 C.F.R. §§ 4.56 and 4.73 include 
consideration of the factors enumerated in 38 C.F.R. §§ 4.40, 
4.45, no further evaluation is warranted on those bases.  See 
38 C.F.R. § 4.14.  As to the veteran's sensory loss, as noted 
above, such has been attributed to nonservice-connected 
disabilities.

In denying an evaluation in excess of 10 percent, the Board 
is aware of the veteran's complaints of pain, which are noted 
in his claims file.  Under 38 C.F.R. § 4.56, however, pain is 
specifically contemplated in the assignment of a 10 percent  
evaluation.  Therefore, the impact of pain has already been 
considered, and assigning an evaluation for pain under 38 
C.F.R. §§ 4.40 and 4.45 would violate the principle against 
pyramiding.  See 38 C.F.R. § 4.14.

Conclusion

The Board finds that in this case, the disability picture 
attributable to either the veteran's weak feet or left ankle 
disability is not so exceptional or unusual as to warrant a 
referral for an evaluation on an extraschedular basis.  For 
example, it has not been shown that the veteran's service-
connected disabilities have resulted in frequent 
hospitalizations or caused marked interference in his 
employment.  The Board is therefore not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board finds that the weight of the evidence 
establishes that each of the veteran's disabilities are no 
more than 10 percent disabling.  As the preponderance of the 
evidence is against the claims, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).


ORDER

A rating in excess of 10 percent for weak feet is denied.

A rating in excess of 10 percent for residuals of a left 
ankle fracture with impairment of Muscle Group XII is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

